Citation Nr: 0736215	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  06-36 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury.  

2.  Entitlement to service connection for residuals of a 
right hand injury.  

3.  Entitlement to service connection for bilateral hearing 
loss.  

4.  Entitlement to service connection for depression.  

5.  Entitlement to service connection for residuals of a 
right shoulder injury.  

6.  Entitlement to service connection for residuals of a neck 
injury.

7.  Entitlement to service connection for residuals of a 
right elbow injury.  

8.  Entitlement to service connection for a bilateral knee 
problem.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from November 1983 to April 
1984, and had subsequent service with the Army National Guard 
until 2004.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 decision by the Seattle, 
Washington, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims for 
service connection for residuals of a right foot injury, 
residuals of a low back injury, residuals of a right hand 
injury, bilateral hearing loss, depression, bilateral 
athlete's foot, residuals of a right shoulder injury, 
residuals of a neck injury, residuals of a right elbow 
injury, bilateral carpal tunnel syndrome, and a bilateral 
knee problem.  Following the issuance of a statement of the 
case on these matters in October 2006, the veteran's 
substantive appeal specifically indicated the issues that he 
wished to appeal.  He did not list service connection for 
residuals of a right foot injury, bilateral athlete's foot, 
and bilateral carpal tunnel syndrome.  Consequently, the 
issues on the title page are only those that have been 
perfected for appeal.  38 C.F.R. § 20.200 (2007).  

Jurisdiction over the veteran's claims file has been 
transferred to the RO in Portland, Oregon.  

In September 2007, the veteran was afforded a hearing before 
Mary Sabulsky, who is the Veterans Law Judge rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).  

The issue of service connection for residuals of a low back 
injury is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDING OF FACT

Residuals of a right hand injury, hearing loss, depression, 
residuals of a right shoulder injury, residuals of a neck 
injury, residuals of a right elbow injury, and a bilateral 
knee problem are not shown to be related to service in any 
way.   


CONCLUSION OF LAW

Residuals of a right hand injury, hearing loss, depression, 
residuals of a right shoulder injury, residuals of a neck 
injury, residuals of a right elbow injury, and a bilateral 
knee problem, were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 101, 1131, 1137, 5107(b) (West 2002); 38 
C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The veteran asserts that service connection is warranted for 
residuals of a right hand injury, bilateral hearing loss, 
depression, residuals of a right shoulder injury, residuals 
of a neck injury, residuals of a right elbow injury, and a 
bilateral knee problem.  More specifically, he argues that he 
has residuals of a right hand injury secondary to an injury 
while trying to climb up on a conex, at which time his finger 
popped.  He asserts that he was on active duty at the time, 
and a line of duty determination was conducted.  He asserts 
that he has bilateral hearing loss as a result of being 
subject to weapons fire, especially tank fire in association 
with his duties as a mechanic.  He states that a line of duty 
determination was not conducted.  He asserts that he has 
depression that was first diagnosed in 1995, after he failed 
to get a promotion to E-7.  He states that a line of duty 
determination was not done.  He asserts that he incurred 
residuals of a right shoulder injury and residuals of a neck 
injury, in about 1986 or 1987, after lifting an 80-pound 
toolbox onto tanks.  He asserts that he has residuals of a 
right elbow injury at some point between 1984 and 1986 while 
working on a tank.  He states that a line of duty 
determination was done.  See transcript of veteran's hearing, 
held in September 2007.  

The Board initially notes that the veteran argues that he has 
all of the claimed conditions as a result of his service with 
the Army National Guard (i.e., not during his active duty 
service).  See e.g., veteran's claim (VA Form 21-526), 
received in August 2004; transcript of veteran's hearing, 
held in September 2007.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, when "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  See 38 C.F.R. § 3.303(d).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty or period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and 
(d)(2007).  ACDUTRA is, inter alia, full-time duty in the 
Armed Forces performed by Reserves for training purposes.  38 
C.F.R. § 3.6(c)(1) (2007).  Presumptive periods do not apply 
to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).

The Board initially notes that in its decision, dated in May 
2005, the RO noted that veteran's initial period of active 
duty for training between 1983 and 1984, and then stated 
that, "Later periods of active duty for training and/or 
inactive duty for training must be verified, but are included 
only if there is a disability related to that/those 
period(s).  There is no record of activation except for 
training."  The claims file does not currently contain 
service department verification of any specific period 
ACDUTRA or INACDUTRA for which disability has been claimed.  
For the reasons stated below, the Board finds that further 
verification is unnecessary for these issues.  

The veteran's service medical records from his active duty 
include an examination report, dated in May 1983, which shows 
that he reported a history of a broken third/middle finger in 
his right hand.  An associated "report of medical history" 
notes status post fracture right long finger MC (metacarpal) 
in 1974, WHNS (presumably "well-healed, no sequalae").  

As for service medical records associated with Army National 
Guard service, examination reports, dated in February 1994 
and August 1996, show that his upper and lower extremities, 
spine, skin, neurological condition, and psychiatric 
condition were all clinically evaluated as normal.  The 1996 
report notes that the veteran had scars on areas that 
included his right leg, and right foot.  

An examination report, dated in January 2001, shows that his 
upper extremities, spine, skin, neurological condition, and 
psychiatric condition, were all clinically evaluated as 
normal.  His lower extremities were noted to have a positive 
SLR (straight leg raise).  A surgical scar was noted at the 
right medial tibial area that was about two centimeters in 
diameter.  The report notes chronic low back pain, with a 
laminectomy in May 2000, continued left leg sciatica, and 
status post bilateral carpal tunnel surgery.  

An examination report, dated in February 2003, shows that his 
upper and lower extremities, "spine, other 
musculoskeletal," skin, neurological condition, and 
psychiatric condition were all clinically evaluated as 
normal.  The report notes that he could not do sit-ups due to 
a back problem, and indicates that he had a profile due to 
his back symptoms.  

With regard to the aforementioned examination reports, the 
Board notes that accompanying "reports of medical history," 
show that at various times, the veteran reported having a 
history that included "swollen or painful joints," broken 
bones, "arthritis, rheumatism, or bursitis," "bone, joint, 
or other deformity," a painful or 'trick' shoulder or 
elbow," a "'trick' or locked knee," a nerve injury, 
"depression or excessive worry," and "loss of memory or 
amnesia."  Some reports note a history of "nervous trouble 
of any sort."  The 2001 report notes a fracture of the third 
metacarpal of the right hand in 1974 "with no problems 
since," arthritis in the shoulders, low back, and elbows, 
last treated in 1995, "knees and elbows pop," "right elbow 
will lock," with a fall on the elbow and a laceration in 
1995, a right shoulder injury in 1989.  With regard to 
psychiatric symptoms, the report notes work stress, multiple 
medical problems, military career stress, and "feels he is 
having trouble with recent memory."  The 2003 report shows 
that the veteran reported having a history that included an 
injury to his right shoulder and elbows eight years before, 
"tinea at times," that his knee pops and cracks at times, 
depression secondary to work, loss of child, with use of 
Elavil, loss of job secondary to depression, and one year of 
unemployment.  He denied a history of swollen or painful 
joints, skin diseases, knee or foot surgery, or use of 
corrective devices.     



A.  Residuals, Right Hand Injury, Residuals, Right 
Shoulder Injury, Residuals, Neck Injury, Residuals, 
Right Elbow Injury, Bilateral Knee Problem

With regard to the claims for residuals of a right hand 
injury, residuals of a right shoulder injury, residuals of a 
neck injury, residuals of a right elbow injury, and a 
bilateral knee problem, the veteran's Army National Guard 
service records do not show treatment for any relevant 
symptoms.  

The claims file includes a number of treatment reports from 
private health care providers, dated between 1986 and 2003.  
This evidence shows that beginning in January 1987, the 
veteran received treatment for residuals of a December 1986 
injury at his place of employment.  Specifically, he was 
injured while lifting a propane tank off of a forklift.  See 
injury reports (two), dated in January 1987.  Thereafter, the 
veteran received associated treatment for pain in his neck, 
upper back, right shoulder, and upper right arm, with 
diagnoses noting pain, strain, and sprain, of the cervical 
spine, thoracic spine, and right shoulder and upper arm.  See 
reports from Universal Chiropractic Clinic, and V.R., D.C., 
dated in 1987.  

Under 38 U.S.C.A. § 1131, an appellant must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998).  In this case, with regard to the 
claims for residuals of injuries to the right shoulder, and 
neck, the "diagnoses" note only "pain," "sprain," and 
"strain."  As no underlying pathology was diagnosed or 
identified, these symptoms alone do not constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 259 F.3d 1356 (Fed. Cir. 2001).  
Furthermore, there is no medical evidence of treatment for 
right shoulder or neck symptoms that is dated after February 
1987.  This treatment was over 19 years ago, and under the 
circumstances, the Board has determined that there is no 
competent evidence to show that he currently has the claimed 
right shoulder or neck conditions.  With regard to the claim 
for residuals of a right hand injury, a sworn statement (DA 
Form 2823), dated in July 2003, shows that the veteran 
reported hearing a "pop" in his right hand as he was 
getting on top of a conex container.  He indicated that he 
feared that he had broken the middle finger of his right 
hand, but that he worked the remainder of the day.  A 
"statement of medical examination and duty status" (DA Form 
2173), dated in July 2003, shows that the veteran was noted 
to have a "minor strain," that the injury was not likely to 
result in a claim against the government for future medical 
care, that the injury was incurred in the line of duty, and 
that the temporary disability may result from the injury.  
Given the foregoing evidence, a current right hand disability 
is not shown.  Gilpin; Sanchez-Benitez.  With regard to all 
other claims, they are not shown to have been treated during 
service, there are no line of duty determinations for any of 
these claimed conditions, nor is there any current, competent 
evidence to show that the veteran has any of the claimed 
conditions.  The Board further points out that there is no 
competent evidence showing that the veteran has any of the 
claimed conditions as a result of any injury or disease 
incurred during ACDUTRA or INACDUTRA.  See 38 U.S.C.A. 
§§ 101, 1131; 38 C.F.R. §§ 3.6, 3.303.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claims, and that the claims must be denied.  

B.  Bilateral Hearing Loss

The veteran asserts that he had bilateral hearing loss as a 
result of exposure to weapons fire during service.  The Board 
notes that the veteran does not assert that he received 
treatment for hearing loss symptoms during active duty, or 
any period of ACDUTRA or INACDUTRA.  

Service connection may be granted for an organic disease of 
the nervous system, such as a sensorineural hearing loss, 
when they are manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  It is 
appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and, therefore, 
a presumptive disability.  See Memorandum, Characterization 
of High Frequency Sensorineural Hearing Loss, Under Secretary 
for Health, October 4, 1995.  

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2007).  

The veteran's service medical records include enlistment 
examination reports, dated in May and November 1983.  The 
pre-service May 1983 report includes audiometric findings 
that show a decibel loss for the both right ear, and the left 
ear, of 40 at 4,000 Hz.   The pre-service November 1983 
report includes audiometric findings that show a decibel loss 
for the right ear of 45 at 4,000 Hz.  In an accompanying 
"report of medical history," he denied a history of hearing 
loss, and stated that he was a heavy equipment operator.  A 
separation examination report is not of record.  With regard 
to the post-active-duty service medical records, there are no 
audiometric test results dated between 1984 and 1993.  
Service examination reports, dated in February 1994, August 
1996, January 2001, and February 2003, all include 
audiometric test results which indicate that the veteran has 
bilateral hearing loss as defined at 38 C.F.R. § 3.385.  A 
physical profile (DA Form 3349), dated in March 2003, shows 
that the veteran was profiled due to hearing loss.  

The Board has determined that the claim must be denied.  
There is evidence that the veteran had hearing loss in both 
ears prior to his active duty.  There is no evidence of 
treatment for hearing loss, and no relevant line of duty 
reports, during any alleged period of ACDUTRA or INACDUTRA.  
Furthermore, there is no competent evidence to show that any 
hearing loss is related to his service, to include any 
alleged period of ACDUTRA or INACDUTRA.  Otherwise, there is 
no competent evidence to show that the veteran had 
sensorineural hearing loss that was manifest to a compensable 
degree within one year of separation from active duty 
service.  38 C.F.R. §§ 3.307, 3.309.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim, and that the claim must be denied.



C.  Depression

The veteran's service medical records do not show treatment 
for psychiatric symptoms, or carpal tunnel symptoms.  

Records from Deschutes County Mental Health, dated between 
1996 and 2001, show treatment for depression.  The reports 
show that the veteran presented a wide variety of complaints, 
to include relating his depression to denial of a worker's 
compensation claim (due to work-related back symptoms).  

The Board has determined that the claim must be denied.  
There is no evidence of treatment for psychiatric symptoms, 
and no relevant line of duty reports, during any alleged 
period of ACDUTRA or INACDUTRA.  Furthermore, there is no 
competent evidence to show that depression was caused or 
aggravated by any alleged period of ACDUTRA or INACDUTRA.  
Rather, the competent evidence tends to link psychiatric 
problems to events that are unrelated to service. 
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.  

D.  Conclusion

In reaching these decisions, the Board has considered the 
veteran's oral and written testimony.  However, a layperson 
is generally not capable of opining on matters requiring 
medical knowledge, to include medical diagnoses and 
causation.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
see also Bostain v. West, 11 Vet. App. 124, 127 (1998) 
(citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  In this case, given that the ultimate question on 
the issue is diagnosis/nexus to service in some way, the 
Board finds that the medical evidence is more probative and 
controlling of the issues on appeal.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claims, and that the claims must be 
denied.  


II.  VCAA

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004)

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a letter, dated in September 2004, the veteran was 
notified of the information and evidence needed to 
substantiate and complete the claims.  The veteran was 
specifically informed as to what evidence he was to provide 
and to what evidence VA would attempt to obtain on his 
behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Board also notes that the September 2004 letter was sent to 
the veteran prior to the RO's decision, in May 2005, that is 
the basis for this appeal.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006), aff'd Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. Dec. 21, 2006).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) further redefined the 
requirements of the VCAA to include notice that a disability 
rating and an effective date for award of benefits would be 
assigned if service connection is awarded.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No 
further notice is needed as to any disability rating or 
effective date matters.  The veteran was afforded sufficient 
notice in September 2007, and in any event, as the claims 
have been denied, any questions as to the disability rating 
or the appropriate effective date to be assigned are moot.  
Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims file.  Although the veteran has not 
been afforded examinations, and etiological opinions have not 
been obtained, the Board finds that the evidence, discussed 
supra, warrants the conclusion that a remand for etiological 
opinions is not necessary to decide the claims.  See 38 
U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2007); 
Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  
Specifically, the claims suffer from two or more of the 
following defects: the veteran is not shown to have received 
treatment for, or a diagnosis of, the claimed condition 
during service, the claimed condition is not shown, and the 
claims files do not currently contain competent evidence 
showing that the claimed condition is related to his service.  
The Board concludes, therefore, that decisions on the merits 
at this time do not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).



ORDER

Service connection for residuals of a right hand injury is 
denied.  

Service connection for bilateral hearing loss is denied.  

Service connection for depression is denied.  

Service connection for residuals of a right shoulder injury 
is denied.  

Service connection for residuals of a neck injury is denied.  

Service connection for residuals of a right elbow injury is 
denied.  

Service connection for a bilateral knee problem is denied.  


REMAND

With regard to the claim for low back injury residuals, a 
verification of the veteran's duty status on the dates of the 
alleged back injuries is in order for this issue.  The date-
of-injury issue is complicated by the fact that some 
documents appear to indicate that the veteran began 
experiencing back symptoms during a physical fitness 
examination on April 13, 1997.  See veteran's "sworn 
statement" (DA Form 2823), dated in April 1997; DA Form 
2823, dated in May 2000.  The Board further notes that the 
May 2000 DA Form 2823 shows that the veteran reported that he 
had turned in all required statements for a line of duty 
(LOD) determination, and that a LOD had been done, but that 
it was lost, and that his staff sergeant asserted that a LOD 
had not been done.  Other documents indicate that the veteran 
began experiencing back symptoms during a physical fitness 
examination in August 1997.  See DA Form 2173, dated in June 
2000; DBJS report, dated in December 1997; December 1997 BMC 
report.  Under the circumstances, on Remand, the RO should 
attempt to verify whether the veteran had qualifying duty 
status on April 13, 1997, and in August 1997.   

Provided that qualifying duty status is verified for either 
April 13, 1997, or August 1997, the veteran should be 
afforded an examination of his low back, and an opinion 
should be obtained as to whether it is as least as likely as 
not that the veteran has residuals of a low back injury that 
were caused or aggravated by the verified duty.  In this 
regard, the claims file includes medical reports indicating 
the following: the veteran was noted to have a slight 
narrowing of the L5-S1 disc space in April 1987; he was 
treated for complaints of low back pain in May 1987, at which 
time X-rays were noted to show "angulation of a couple of 
areas, but no other abnormalities"; he was treated for back 
pain, and possible disc pathology, in November 1996, and his 
back pain had essentially resolved until an August 1997 
physical fitness test; in December 1997 the veteran was found 
to have an annular tear at L5-S1, mild dessication at L4-L5, 
sciatica, and a displaced disc.  See December 1997 DBJS 
report; May 1987 and December 1997 BMC reports.  In May 2000, 
he underwent a hemilaminectomy and discectomy at L5-S1, with 
excision of herniated disc.  See May 2000 St. Charles Medical 
Center report.  Service medical reports indicate that the 
veteran was profiled due to back pain in 1999 and 2000, and 
that in October 2000, it was determined that the veteran has 
a preexisting, nonservice-related low back disorder.  See 
October 2000 National Guard memo.  A DA Form 2173, signed by 
a private physician in June 2000, essentially relates the 
veteran's annular tear to an injury incurred while doing sit-
ups during a service physical examination in August 1997.  

Finally, records from Deschutes County Mental Health, dated 
between 1996 and 2001, contain several notations indicating 
that the veteran filed a claim for workers' compensation 
based on his low back disorders that had been denied.  On 
remand, the veteran should be requested to indicate the date 
of the workers' compensation determination, followed by an 
attempt to obtain these records from the identified agency.  
See generally Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to provide the 
names and addresses of all medical care 
providers who have provided treatment for 
low back symptoms, dated after 2003, and 
which are not currently associated with 
the claims files. After securing any 
necessary releases, obtain these records.  

2.  Contact the veteran and request that 
he provide the date of denial of his 
worker's compensation disability 
claim(s), and any other required 
information.  

3.  Obtain the relevant worker's 
compensation decision(s), and any 
supporting medical records, pertinent to 
the appellant's claim for benefits.   

4.  If deemed appropriate, make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic examination with 
regard to the claimed residuals of low 
back injury.  The claims folder must be 
sent to the examiner for review, and the 
examiner must state in the evaluation 
report that he/she has reviewed the 
claims file.  The examination should 
include all indicated diagnostic studies.  

Provide the examiner with the date(s) of 
verified qualifying duty in 1997.  The 
examiner should provide a diagnosis for 
all current low back disorders.  The 
examiner should, as applicable, address 
relevant questions concerning whether a 
back disability had an onset or was 
aggravated by any pertinent service or 
event therein.  Such questions should 
include (as applicable):

Based upon a review of the claims folder, 
what is the most likely date of onset of 
all back disabilities?  In particular, 
please comment on whether any such 
disorder first manifested prior to the 
veteran's period of service, during his 
period of service, or after his 
separation from service. 

 (a) For those back disabilities that 
were present before the veteran's period 
of service, please comment on whether 
that disorder increased in severity 
during the veteran's period of service 
beyond the natural progression of the 
disease.

(b)  For those back disabilities that 
began after service, provide an opinion 
as to whether it is at least as likely as 
not (a 50 percent or higher degree of 
probability) that such disability is 
causally related to the veteran's active 
service;

The examiner should provide a complete 
rationale for any opinion expressed.  

5.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  They 
should be given an opportunity to respond 
to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


______________________________________________
MARY SABULSKY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


